DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.
Status of claims
This action is in response to the amendment entered on 3/2/2022. 
Claim 1, 3 – 10, 12 – 16 and 18 – 23 are pending in current application.
Claims 1, 3, 4, 10, 12, 13, 16, 18 and 19 are amended.
Claim 2, 11, 17 are canceled.
Claim 21 – 23 are new.
Drawing rejection is withdrawn in light of applicant’s amendment. 
Claim rejection under U.S.C. 112(b) has been withdrawn in light of applicant’s amendment. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. 
Applicant state that Stanley does not disclose “providing an encoding of the partial RNN architecture as input to an architecture generator neural network to predict an operator node for replacing a particular placeholder node, replacing the particular placeholder node of the partial RNN architecture with the predicted operator node, and adding one or more placeholder nodes to the partial RNN architecture, wherein the predicted operator node points at the one or more placeholder nodes”. Zoph and Gygli does not remedy this deficiencies. Examiner respectfully disagree. Zoph, discloses using tree model to describe RNN architecture (Zoph fig. 5) and having controller RNN architecture to predict best operation for the nodes of the tree. In order for the controller RNN to predict each node, each node is indexed. The indexed node are placeholders and will be replaced by the predicted operation. As shown in fig. 5, the base 2 architecture further point the predicted operation to tree index 2 which is the following placeholder node to be predicted after tree index 0 and 1. Thus, Zoph’s disclosure is analogous to: “providing an encoding of the partial RNN architecture as input to an architecture generator neural network to predict an operator node for replacing a particular placeholder node, replacing the particular placeholder node of the partial RNN architecture with the predicted operator node, and adding one or more placeholder nodes to the partial RNN architecture, wherein the predicted operator node points at the one or more placeholder nodes” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, Evolving Neural Networks through Augmenting Topologies, Evolutionary Computation, ECJ Vol. Iss. 2, Jun, 2002, in view of Zoph, Neural Architecture Search with Reinforcement Learning, arXiv, Feb, 2017 and Gygli, Deep Value Networks Learn to Evaluate and Iteratively Refine Structured Outputs, arXiv, Mar 2017.

Regarding Claim 1, Stanley teaches: A method comprising:
generating a plurality of candidate recurrent neural network (RNN) architectures, wherein a candidate RNN architecture is represented using a domain specific language (DSL), wherein the representation of a particular candidate RNN architecture comprises one or more operators of the DSL (Stanley, fig. 2, where generate recurrent neural network using the notations [DSL] of node and connect [operator])
for each of the plurality of candidate RNN architectures, performing: providing an encoding of the candidate RNN architecture (Stanley, sec. 2. 1, para. 1, where encoding neural network with efficient genetic representation) as input to determine a score for the candidate RNN architecture, the score representing a performance of the candidate RNN architecture for a given particular type of task (Stanley, sec. 3. 4, ln. 6, where evaluate usefulness [performance] through fitness evaluation [score])
for at least a subset of the plurality of candidate RNN architecture … generate a score of the candidate RNN architecture (Stanley, sec. 3.4, ln. 6 – 7 where fitness evaluation);
selecting a candidate RNN architecture based on the scores of each of the plurality of candidate RNN architectures (Stanley, sec. 3.4, ln. 6 – 7 where only those structure found to be useful survive)
compiling the selected candidate architecture to generate a target RNN (Stanley, tbl. 1, where candidate architectures are generated and executed).
Stanley did not explicitly teach:
Generating of a candidate RNN architecture from the plurality of candidate RNN architectures comprising: initializing a partial RNN architecture including one or more placeholder nodes;  
Obtaining the candidate RNN architecture by iteratively growing the partial RNN architecture comprising: identifying a placeholder node in the partial RNN architecture and providing the representation of the partial RNN architecture as input to an architecture generator neural network to determine an operator node for replacing the identified placeholder node
Replacing the identified placeholder node of the partial RNN architecture with the determined operator node and adding one or move placeholder node to the partial RNN architecture wherein the determined operator node points at the one or more placeholder nodes;
Executing an architecture ranking neural network to generate a score
Zoph explicitly discloses: 
Generating of a candidate RNN architecture from the plurality of candidate RNN architectures comprising: initializing a partial RNN architecture including one or more placeholder nodes (Zoph, fig. 5 left & sec. 3.4, para. 5, where the initial architecture is created with tree index 0 - 2 [placeholder nodes]); 
Obtaining the candidate RNN architecture by iteratively growing the partial RNN architecture comprising: identifying a placeholder node in the partial RNN architecture and providing the representation of the partial RNN architecture as input to an architecture generator neural network to determine an operator node for replacing the identified placeholder node (Zoph, sec. 3.4, sec 2, where basic RNN and LSTM cells can be generalized as a tree of steps [representation of the partial RNN architecture] … the controller RNN [architecture generator neural network] label [predict for replacement] each node [placeholder node] in the tree with a combination of method [operator node]; fig. 5, & sec. 3.4, para. 4 where the tree index 0 – 2 [placeholder nodes] are replaced by the controller’s predictions; i.e., the controller RNN takes the tree of steps [representation] as input and predict the operator for each of the tree indexes [placeholder nodes])
Replacing the identified placeholder node of the partial RNN architecture with the determined operator node (Zoph, fig. 5 where the tree indexes are replaced by the identified operators) and adding one or more placeholder node to the partial RNN architecture wherein the determined operator node points at the one or more placeholder nodes (Zoph, fig. 5, & sec. 3.4, para. 2, where RNN need to label each nodes in the tree with a combination method… to merge two inputs and produce one output, two outputs are then fed as input to the next node in the tree. i.e., the predicted operators [determined operator node points] of tree index 0 and tree index 1 are pointed to tree index 2 [placeholder node]);
Stanley and Zoph both teach method for automatic generation of neural network structure and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley’s teaching of evolutionary neural network topology with Zoph’s teaching of using neural network to find the next structure to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve a good perplexity (Zoph, abs, ln. 12 – 14). 
Stanley in view of Zoph does not explicitly discloses: 
an architecture ranking neural network configured to determine a score for the candidate RNN structure 
Gygli explicitly discloses: an architecture ranking neural network configured to determine a score for the candidate RNN structure (Gygli, sec. 1, para. 2, ln. 6 – 10, where we build a deep value network [architecture ranking network] that takes an input x and a corresponding output structure y, both as input and predicts a scalar score v(x,y) [score for the candidate RNN structure]) 
Stanley (in view of Zoph) and Gygli both teach method for scoring of neural network structures and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph)’s teaching of evolutionary neural network topology with Gygli’s teaching of using neural network for the scoring of neural network structure to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to outperform strong baselines (Gygli, abs, ln. 18 – 20). 

Regarding Claim 3, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli further teach: 
wherein the architecture generator neural network is trained using a training dataset comprising tuples, each tuple comprising a sample partial RNN architecture and a score value associated with a candidate node for adding to the sample partial RNN architecture (Zoph, sec. 3.2, where the training data of reinforcement learning is the action [candidate node], expected reward [score value], and the current state [partial RNN architecture]).

Regarding Claim 10 and 12, Claim 10 and 12 are the non-transitory computer readable storage medium claim corresponding to Claim 1 and 3. Stanley in view of Zoph and Gygli further teach: 
A non-transitory computer readable storage medium storing instructions (Stanley, sec. 2.1.4, para. 1, ln. 2 – 3, where genomes are programs written in a specialized language which in the computer environment are stored in the computer readable storage medium)
Claim 10 and 12 are rejected with the same reason as Claim 1 and 3. 

Regarding Claim 16 and 18, Claim 16 and 18 are the computer system claim corresponding to Claim 1 and 3. Stanley in view of Zoph and Gygli further teach: 
 A computer system comprising: one or more computer processors; and a non-transitory computer readable storage medium comprising computer executable code that when executed by the one or more processors causes the one or more processors to perform operations (Stanley, sec. 2.1.4, para. 1, ln. 1 – 3, where the system with programs written in a specialized language which in the computer environment are stored in the computer readable storage medium)
Claim 16 and 18 are rejected with the same reason as Claim 1 and 3.

Claim 4, 7 – 9, 13, 19 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, Evolving Neural Networks through Augmenting Topologies, Evolutionary Computation, ECJ Vol. Iss. 2, Jun, 2002, in view of Mitra, Neural Models for Information Retrieval, arVix, 5/3/2017 further in view of Khan, Evolution of Optimal ANNs for Non-Linear Control Problems using Cartesian Genetic Programming, IEEE Congress on Evolutionary Computation (Page(s): 1-8), 2010.

Regarding Claim 4, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli did not explicitly teach: 
compiling the candidate architecture to generate the target RNN comprising: generating code for initializing nodes of the target RNN; and generating code representing a forward call corresponding to the node.
Khan explicitly teach:
wherein compiling the candidate architecture to generate a target RNN comprises: generating code for initializing nodes of the target RNN; and generating code representing a forward call corresponding to the node (Khan, Fig. 3 & Fig. 4, the target RNN is generated starting from the left upper code of input nodes I1 and I2, move forward to the right lower code of following nodes).
Stanley (in view of Zoph and Gygli) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph and Gygli)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 7, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli did not explicitly teach: 
wherein the DSL comprises one or more unary operators, wherein a unary operator represents an activation function comprising one of a linear operator specifying a weight and a bias value, a sigmoid operator, a tanh operator, or a ReLU operator representing a rectified linear unit. 
Khan explicitly teach:
wherein the DSL comprises one or more unary operators, wherein a unary operator represents an activation function comprising one of a linear operator specifying a weight and a bias value, a sigmoid operator, a tanh operator, or a ReLU operator representing a rectified linear unit (Khan, fig. 2a, where CGPANN include descriptor of weight and activation function of Tanh and Sigmoid).
Stanley (in view of Zoph and Gygli) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph and Gygli)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 8, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli did not explicitly teach: 
wherein the DSL comprises one or more binary operators, wherein a binary operator comprises one of an addition operator, a multiplication operator, a subtraction operator, or a division operator. 
Khan explicitly teach:
wherein the DSL comprises one or more binary operators, wherein a binary operator comprises one of an addition operator, a multiplication operator, a subtraction operator, or a division operator (Khan, fig. 2a, where CGPANN include descriptor of multiplication).
Stanley (in view of Zoph and Gygli) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph and Gygli)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 9, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli did not explicitly teach: 
wherein the DSL comprises one or more tertiary operators, wherein a tertiary operator represents a gate3 operator performing a weighted summation based on two inputs, wherein the weight is represented by a third input. 
Khan explicitly teach:
wherein the DSL comprises one or more tertiary operators, wherein a tertiary operator represents a gate3 operator performing a weighted summation based on two inputs, wherein the weight is represented by a third input (Khan, fig. 2a, where CGPANN include descriptor of weighted summation).
Stanley (in view of Zoph and Gygli) and Khan both teach method of implementing evolutional neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph and Gygli)’s teaching of evolutionary neural network topology with Khan’s teaching of utilizing Cartesian Genetic Programming to describe the neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to evolve faster and achieve higher quality result (Khan, abs, ln. 5 – 7).

Regarding Claim 13, Claim 13 is the non-transitory computer readable storage medium claim corresponding to Claim 4. Claim 13 is rejected with the same reason as Claim 4. 

Regarding Claim 19, Claim 19 is the computer system claim corresponding to Claim 4. Claim 19 is rejected with the same reason as Claim 4. 

Regarding Claim 21 – 23, Claim 21 – 23 are the non-transitory computer readable storage medium claim corresponding to Claim 7 – 9. Claim 21 – 23 are rejected with the same reason as Claim 7 – 9. 

Claim 5 – 6, 14 – 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stanley, Evolving Neural Networks through Augmenting Topologies, Evolutionary Computation, ECJ Vol. Iss. 2, Jun, 2002, in view of Zoph, Neural Architecture Search with Reinforcement Learning, arXiv, Feb, 2017 and Gygli, Deep Value Networks Learn to Evaluate and Iteratively Refine Structured Outputs, arXiv, Mar 2017 further in view of Mitra, Neural Models for Information Retrieval, arVix, 5/3/2017.

Regarding Claim 5, depending on Claim 1, Stanley in view of Zoph and Gygli teach the method of Claim 1. Stanley in view of Zoph and Gygli do not explicitly disclose: 
wherein the architecture ranking neural network is a recurrent neural network
Mitra explicitly discloses: 
wherein the architecture ranking neural network is a recurrent neural network (Mitra, sec. 6.2, para. 2, ln. 1 where recurrent architecture is popular architecture in IR).
Stanley (in view of Zoph and Gygli) and Mitra both teach score prediction method for retrieved article and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Stanley (in view of Zoph and Gygli)’s teaching of inference score prediction using deep neural network model with Mitra’s teaching of inference scoring prediction using recurrent neural network to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve breakthrough performance (Mitra, sec. 1, para. 1, ln. 8). 

Regarding Claim 6, depending on Claim 1, Stanley in view of Zoph, Gygli and Mitra teach the method of Claim 1. Stanley in view of Zoph, Gygli and Mitra further teach: 
wherein the architecture ranking neural network is trained using a training dataset comprising tuples, each tuple comprising a sample RNN architecture and a score value indicating a performance of the sample RNN architecture (Mitra, sec. 2.6, para. 1, ln. 5 where model is trained with query-document pair [RNN architecture] and score; in Mitra’s model, query document pair is the subject of the score which in Stanley’s disclosure map to the network architecture as the subject of the fitness evaluation in sec. 3.4).

Regarding Claim 14 – 15, Claim 14 – 15 are the non-transitory computer readable storage medium claim corresponding to Claim 5 – 6. Claim 14 - 15 are rejected with the same reason as Claim 5 – 6. 

Regarding Claim 20, Claim 20 is the non-transitory computer readable storage medium claim corresponding to Claim 5. Claim 20 is rejected with the same reason as Claim 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354. The examiner can normally be reached Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122